Citation Nr: 1204203	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for recurrent left epididymitis with spermatocele.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996, from May 2000 to September 2000, from July 2001 to May 2002, from May 2005 to November 2006, from April 2008 to August 2008, and an unverified period of duty beginning in September 2009.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

Service connection is currently in effect for recurrent left epididymitis with spermatocele and has been assigned a noncompensable initial evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525, effective November 23, 2006.  See 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525 (2011).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted genitourinary disability, under Diagnostic Code 7525, was the service-connected disorder, and chronic epididymo-orchitis, under Diagnostic Code 7525, was a residual condition.  See Id. (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

There is no specific rating associated with Diagnostic Code 7525, but it in turn directs to rate the condition as a urinary tract infection.  See 38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long- term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  If the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization of greater than two times per year, and/or continuous intensive management, a 30 percent rating is warranted.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a (2011).  As such, a review of the Veteran's ongoing treatment records is crucial in determining whether he satisfies the criteria for a compensable evaluation under this code.  

However, the most recent VA treatment records associated with the claims file are dated in February 2008, approximately 4 years ago.  In the Veteran's January 2011 Informal Hearing Presentation, his representative indicated that the Veteran was undergoing a long-term drug therapy administered by the VA Medical Center to treat his recurrent left epididymitis, and that more current VA treatment records could prove that the Veteran is being prescribed or currently taking anti-inflammatory medication for this condition.  

In addition, a review of the claims file reflects that the Veteran returned to active duty service for a 12-month period starting on September 20, 2009.  A DD Form 214 indicated that he also served on active duty from April 6, 2008, to August 1, 2008.  To date, however, no attempt appears to have been made to (1) verify the Veteran's precise dates of service for his period of active duty starting on September 20, 2009; or (2) obtain a complete copy of the Veteran's treatment records for his 2008 and 2009 to 2010 periods of active duty.  The RO must undertake these actions on remand.  See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected recurrent left epididymitis with spermatocele.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include treatment records from the Clement J. Zablocki VA Medical Center in Milwaukee, Wisconsin, dated from February 2008 to the present.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must also contact the appropriate service department and/or Federal agency to (1) verify the Veteran's precise dates of service for his period of active duty starting on September 20, 2009; and (2) obtain any and all copies of the Veteran's treatment records for his period of active duty from April 6, 2008, to August 1, 2008, and his period of active duty beginning on September 20, 2009.  Facilities that must be contacted include, but are not limited to the National Personnel Records Center, the Records Management Center, and the Army Human Resources Command in St. Louis, Missouri.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

